Exhibit 10.3

THIRD AMENDMENT TO AMENDED AND RESTATED

REVOLVING LOAN AGREEMENT

This Third Amendment to Amended and Restated Revolving Loan Agreement (this
“Amendment”) is entered into as of May 9, 2007 by and among Wheeling-Pittsburgh
Steel Corporation, a Delaware corporation (“Borrower”), Wheeling-Pittsburgh
Corporation, a Delaware corporation (“Holdings”), General Electric Capital
Corporation, as administrative agent (“Administrative Agent”) for the Lenders
(this and all other capitalized terms not defined herein shall have the meanings
set forth in the “Loan Agreement” as defined below), and the other Lenders
signatory hereto.

RECITALS

WHEREAS, Borrower, Holdings, Administrative Agent, Lenders and certain other
parties thereto have entered into an Amended and Restated Revolving Loan
Agreement dated as of July 8, 2005 (as heretofore or hereafter amended,
modified, supplemented or restated, the “Loan Agreement”);

WHEREAS, Borrower desires, and the Lenders and the Administrative Agent are
willing, to amend the Loan Agreement, upon and subject to the conditions set
forth in this Amendment; and

WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

 

  1. Amendments to the Loan Agreement.

(a) Annex A to the Loan Agreement is hereby amended by inserting the following
definition in alphabetical order therein:

“Third Amendment” means that certain Third Amendment to Amended and Restated
Revolving Loan Agreement dated as of May __, 2007 by and among Borrower,
Holdings, Administrative Agent, and the Lenders.

“Third Amendment Effective Date” has the meaning ascribed to it in the Third
Amendment.

(b) Annex G to the Loan Agreement is hereby amended by inserting the following
text at the conclusion of clause (a) therein to read as follows:

“; provided further, that solely for purposes of the calculation of the
Borrowing Availability in this clause (ii), for the period beginning on the
Third Amendment Effective Date and ending on September 30, 2007,



--------------------------------------------------------------------------------

the Maximum Amount may be increased from $270,000,000 to $275,000,000, so long
as the amount of the Borrowing Base shall exceed $285,000,000 at all times
during such period.

2. Representations and Warranties of Borrower.

(a) The Recitals in this Amendment are true and correct in all respects.

(b) All representations and warranties of the Credit Parties in the Loan
Agreement and in the other Loan Documents to which it is a party are
incorporated herein in full by this reference and are true and correct in all
material respects as of the date hereof, except (i) to the extent that any such
representation or warranty expressly relates to an earlier date and (ii) with
respect to any information set forth in the Disclosure Schedules as of the Third
Amendment Effective Date; provided, that within seven (7) days of the Third
Amendment Effective Date, the Borrower shall deliver to Agents and Lenders
supplemental Disclosure Schedules (including marked copies to show the changes
made against the Disclosure Schedules delivered to Agents and Lenders on the
Restatement Date) which shall be true and correct in all material respects.

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

(d) Borrower has the power, and has been duly authorized by all requisite
action, to execute and deliver this Amendment and the other documents and
agreements executed and delivered in connection herewith to which it is a party.
This Amendment has been duly executed by Borrower and the other documents and
agreements executed and delivered in connection herewith to which Borrower is a
party have been duly executed and delivered by it.

(e) This Amendment is the legal, valid and binding obligation of Borrower and
the other documents and agreements executed or delivered in connection herewith
to which any of the other Credit Parties is a party are the legal, valid and
binding obligations of the other Credit Parties, in each case enforceable
against each of the Credit Parties in accordance with their respective terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar law affecting creditors’
rights generally.

(f) The execution, delivery and performance of this Amendment and the other
documents and agreements executed and delivered in connection herewith do not
and will not (i) violate any law, rule, regulation or court order to which any
of the Credit Parties is subject; (ii) conflict with or result in a breach of
the certificate of formation or incorporation, bylaws, limited liability company
agreement or other organizational documents of any of the Credit Parties or any
other agreement or instrument to which it is party or by which the properties of
any of the Credit Parties is bound; or (iii) result in the creation or
imposition of any Lien on any property of any of the Credit Parties, whether now
owned or hereafter acquired, other than Liens in favor of Administrative Agent.

 

2



--------------------------------------------------------------------------------

(g) No consent or authorization of, filing with or other act by or in respect of
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by each of the Credit Parties, or the
validity or enforceability, of this Agreement or the other documents or
agreements executed or delivered in connection herewith to which any of the
Credit Parties is a party, or the consummation of the transactions contemplated
hereby or thereby, or the continuing operations of any of the Credit Parties
following the consummation of such transactions, except as otherwise expressly
contemplated by this Amendment.

3. Conditions Precedent to Effectiveness. This Amendment shall be effective on
the date (the “Third Amendment Effective Date”) when each of the following
conditions shall have been satisfied in the sole discretion of Administrative
Agent:

(i) Each of the Credit Parties and the Requisite Lenders shall have delivered to
Administrative Agent executed counterparts of this Amendment; and

(ii) Delivery to Administrative Agent of such additional agreements, documents
or instruments, if any, as Administrative Agent may reasonably request.

4. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Lenders and
Administrative Agent and shall be binding upon the successors and assigns of
Borrower.

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.

6. Headings. The paragraph headings used in this Amendment are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

7. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS SET FORTH IN THE LOAN AGREEMENT, OR, IF NO
JURISDICTION IS SET FORTH THEREIN, BY THE INTERNAL LAWS (AS OPPOSED TO CONFLICT
OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.

8. Release of Claims. Each of Borrower and the other Credit Parties hereby
releases, remises, acquits and forever discharges each Lender, each Agent and
the L/C Issuer (including any Person which is resigning or assuming such
respective capacity) and each of their respective employees, agents,
representatives, consultants, attorneys, officers, directors, partners,
fiduciaries, predecessors, successors and assigns, subsidiary corporations,
parent corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of any manner of things done, omitted or suffered to be done by any
of the Released Parties prior to and including the date of execution hereof, and
in any way directly or indirectly arising out of or in any way connected to this
Amendment or the other Loan Documents (collectively, the

 

3



--------------------------------------------------------------------------------

“Released Matters”). Borrower and each other Credit Party each hereby
acknowledges that the agreements in this Section 8 are intended to be in full
satisfaction of all or any alleged injuries or damages arising in connection
with the Released Matters. Borrower and each other Credit Party each hereby
represents and warrants to each Lender, each Agent and the L/C Issuer (including
any Person which is resigning or assuming such respective capacity) that it has
not purported to transfer, assign or otherwise convey any right, title or
interest of such Borrower or any other Credit Party in any Released Matter to
any other Person and that the foregoing constitutes a full and complete release
of all Released Matters.

EACH OF BORROWER AND EACH OTHER CREDIT PARTY AGREES TO ASSUME THE RISK OF ANY
AND ALL UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND
DISCHARGED BY THIS AMENDMENT. EACH OF BORROWER AND EACH OTHER CREDIT PARTY
HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT OTHERWISE
HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW MAY BE
APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, EACH OF BORROWER
AND EACH OTHER CREDIT PARTY WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT
MIGHT OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH
MIGHT LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR
RELEASES HEREUNDER.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

GENERAL ELECTRIC CAPITAL CORPORATION, individually and as Administrative Agent

By:

 

s/ Matthew N. McAlpine

  Name: Matthew N. McAlpine   Title:    Duly Authorized Signatory

Signature Page to Third Amendment



--------------------------------------------------------------------------------

WHEELING-PITTSBURGH CORPORATION

By:

 

s/ M. P. DiClemente

  Name: Michael P. DiClemente   Title:    Vice President and Treasurer
WHEELING-PITTSBURGH STEEL CORPORATION, as Borrower

By:

 

s/ M. P. DiClemente

  Name: Michael P. DiClemente   Title:    Vice President and Treasurer

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender

By:

 

s/ Eustachio Bruno

  Name: Eustachio Bruno   Title:    Vice President

 

Signature Page to Third Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:

 

s/ Edmundo Kahn

  Name: Edmundo Kahn   Title:    Vice President

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

By:

 

s/ Danielle R. Asbjorn

  Name: Danielle R. Asbjorn   Title:    Associate

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NA, as a Lender

By:

 

s/ Michael F. McCullough

  Name: Michael F. McCullough   Title:    Senior Vice President

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender

By:

 

s/ David B. Julie

  Name: David B. Julie   Title:    Associate Director  

    Banking Products

 

    Services, US

By:

 

s/ Mary E. Evans

  Name: Mary E. Evans   Title:    Associate Director  

    Banking Products

 

    Services, US

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------

Acknowledgement of Second Amendment

Each of the undersigned (i) acknowledges receipt of a copy of the Third
Amendment to Amended and Restated Revolving Loan Agreement dated as of May __,
2007 (the “Amendment”; capitalized terms used herein shall, unless otherwise
defined herein, have the meanings provided in the Amendment), by and among
Borrower, the Lenders party thereto and the Administrative Agent, (ii) consents
to such Amendment and each of the transactions referenced in the Amendment and
(iii) hereby acknowledges and agrees, in its respective capacities as debtor,
obligor, grantor, mortgagor, pledgor, guarantor, surety, indemnitor, assignor
and each other similar capacity, if any, in which any such entity or person has
previously granted Liens on all or any part of its real, personal or
intellectual property pursuant to the Loan Agreement or any other Loan Document
or has guaranteed the repayment of the liabilities pursuant to any of the
foregoing agreements, that all of such Liens and repayment obligations remain
and shall continue in full force and effect and each of which is hereby
ratified, confirmed and reaffirmed in all respects.



--------------------------------------------------------------------------------

WHEELING-PITTSBURGH CORPORATION, as a Credit Party

By:

 

s/ M. P. DiClenente

  Name: Michael P. DiClemente   Title:    Vice President and Treasurer WP STEEL
VENTURE CORPORATION, as a Credit Party

By:

 

s/ Paul J. Mooney

  Name: Paul J. Mooney   Title:    Vice President and Treasurer

 

Signature Page to Third Amendment